Third District Court of Appeal
                               State of Florida

                          Opinion filed July 21, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0257
                        Lower Tribunal No. 11-1796
                           ________________


                      David Whitmore Johnson,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Nushin G.
Sayfie, Judge.

      Carlos J. Martinez, Public Defender, and Shannon Hemmendinger,
Assistant Public Defender, for appellant.

      Ashley Moody, Attorney General, and Kseniya Smychkouskaya,
Assistant Attorney General, for appellee.


Before FERNANDEZ, C.J., and LINDSEY, and LOBREE, JJ.

     PER CURIAM.
      Appellant, Defendant below, David Whitmore Johnson appeals a

judgment and sentence entered after a jury found him guilty of first-degree

murder, attempted first-degree murder, attempted second-degree murder,

and the shooting or throwing of a deadly missile. The sole issue on appeal

is whether the trial court reversibly erred in denying Defendant’s motion for

mistrial.   The trial court denied the motion after overruling Defendant’s

objection to the admission of testimony the State elicited from a witness on

cross-examination. This witness testified regarding Defendant bringing an

AK-47 assault rifle to the witness’s house sometime prior to the shooting

incident that precipitated the indictment in this case. Our decision is

informed by the abuse of discretion standard of review applicable

hereto. See Salazar v. State, 991 So. 2d 364, 373 (Fla. 2008); Hinkson v.

State, 283 So. 3d 900, 900–01 (Fla. 3d DCA 2019); Wellons v. State, 87 So.

3d 1223, 1225 (Fla. 3d DCA 2012). Given the record before us, we find no

abuse of discretion by the trial judge and are compelled to affirm.

      Affirmed.




                                      2